          Case 1:20-cv-00417-SKO Document 16 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11       SHARON WALTON,                                          Case No. 1:20-cv-00417-SKO

12                           Plaintiff,                          ORDER THAT PLAINTIFF FILE A
                                                                 WRITTEN STATEMENT SHOWING
13              v.                                               CAUSE WHY CASE SHOULD NOT BE
                                                                 DISMISSED OR THAT PLAINTIFF
14       KILOLO KIJAKAZI,                                        FILE THE MOTION FOR SUMMARY
         Acting Commissioner of Social Security,1                JUDGMENT
15
                        Defendant.
16       _____________________________________/

17

18             On March 20, 2020, Plaintiff, represented by counsel and proceeding in forma pauperis,

19   filed the present action in this Court. (Doc. 1.) Plaintiff seeks review of the Commissioner’s denial

20   of her application for benefits. (Id.)

21             The Court entered a Scheduling Order on July 29, 2021. (Doc. 14.) Pursuant to the

22   Scheduling Order, Plaintiff’s motion for summary judgment was due September 13, 2021—45 days

23   from entry of the Scheduling Order. (See id.)

24             On September 13, 2021, Plaintiff failed to file and serve her motion for summary judgment

25   with the Court and on opposing counsel, and to date, no motion has been filed and served. (See

26
     1
27     On July 9, 2021, Kilolo Kijakazi was named Acting Commissioner of the Social Security Administration. See
     https://www.ssa.gov/history/commissioners.html. She is therefore substituted as the defendant in this action. See 42
28   U.S.C. § 405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding the Office
     of the Commissioner shall, in [their] official capacity, be the proper defendant”).
       Case 1:20-cv-00417-SKO Document 16 Filed 09/21/21 Page 2 of 2


 1 Docket.) Plaintiff is, therefore, ordered to show cause, if any, why the action should not be

 2 dismissed for failure to comply with the Court’s Scheduling Order and for want of prosecution.

 3 (Doc. 14.) Alternatively, Plaintiff may file the motion for summary judgment.

 4          Accordingly, it is HEREBY ORDERED that:
 5          1.       By no later than October 1, 2021, Plaintiff shall either:
 6                   a.     file a written response to this Order showing cause why the Court should not
 7                          dismiss this action for failure to comply with the Court’s order and for want
 8                          of prosecution; or
 9                   b.     file the motion for summary judgment.
10 Failure to respond to this Order to Show Cause will result in a recommendation of dismissal

11 of this action.

12
     IT IS SO ORDERED.
13

14 Dated:        September 20, 2021                             /s/ Sheila K. Oberto               .
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
